      Case: 1:18-cv-03507 Document #: 21 Filed: 01/25/19 Page 1 of 1 PageID #:81




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 RICHARDA SIMMONS,

 Plaintiff,                                         Case No.: 1:18-cv-03507

 v.                                                 Honorable Judge Gary Feinerman

 DIRECT ENERGY, LP,

 Defendant.

              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, RICHARDA

SIMMONS and the Defendant DIRECT ENERGY, LP, through their respective counsel that the

above-captioned action is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure 41.

Each party shall bear its own costs and attorney fees.


Dated: January 25, 2019                       Respectfully Submitted,

RICHARDA SIMMONS                              DIRECT ENERGY, LP

/s/ Mohammed O. Badwan                        /s/ Molly K. McGinley (with consent)
Mohammed O. Badwan                            Molly K. McGinley
Counsel for Plaintiff                         Counsel for Defendant
Sulaiman Law Group, LTD.                      K&L Gates LLP
2500 S. Highland Ave., Ste. 200               70 West Madison, Suite 3100
Lombard, Illinois 60148                       Chicago, IL 60602
Phone: (630) 575-8181                         Phone: (312) 807-4419
mbadwan@sulaimanlaw.com                       molly.mcginley@klgates.com
